Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.


                                      REASONS FOR ALL OWANCE

The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “receiving first signaling including data representing a first message at a first processing resource of a first computing device from a second processing resource of a second computing device; receiving second signaling including data representing a second message at the first processing resource of the first computing device from a third processing resource of a third computing device; receiving third signaling including the data representing the first message and the data representing the second message at memory on the first computing device from the first processing resource; storing the data representing the first message and the data representing the second message in the memory; receiving fourth signaling including the data representing the first message and the data representing the second message at the single message management platform from the memory; generating data representing a notification at the single message management platform to inform a user that at least one of the first message or the second message was received in response to receiving the fourth signaling”. These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's disclosure.
Amitay, U.S. Patent No 10,963,529, teaches a social media platform provides a
map-based graphical user interface (GUI) for accessing social media content submitted
for public accessibility via the social media platform supported by the map-based GUI.
The GUI includes a map providing interactive location-based searching functionality in
that selection of a target location by the user in the GUI, such as by tapping or clicking
at the target location, triggers a search for social media content having geo-tag data
indicating geographic locations within a geographical search area centered on the target
location.

Rathbone, U.S. Patent No 10,938,796, teaches an access key retrieval service
receives a request from a client device to configure an application on the client device.
In response to the request, the access key retrieval service provides a setup code
comprising a first component of an authentication key. Additionally, the access key
retrieval service provides files for configuring the application, including a manifest file
that includes a second component of the authentication key. The client device uses a
set of key components that comprises the first component and the second component
to derive the authentication key and provides information demonstrating access to the
authentication key. The access key retrieval service receives this information and
provides an access key usable to enable the application to access computing resources
of a service provider.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.	
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

         Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443